Exhibit 99.2 Reclassification of Statements of Operations and Other Financial Information The Brink’s Company (the “Company”) completed the spin-off of Brink’s Home Security Holdings, Inc. (“BHSH”) on October 31, 2008.As a result, the Company will reflect the operations of Brink’s Home Security (“BHS”) in discontinued operations in its Form 10-K for the year ending December 31, 2008. The following tables provide the Company’s statements of operations for the years 2004 to 2007 and for the nine months ended September 30, 2008, reflecting the reclassification of the results of operations of BHS from continuing operations to discontinued operations. 1 THE BRINK’S COMPANY and subsidiaries Consolidated Statements of Operations (a) (Unaudited) Nine Months Ended September 30, 2008 Three Months Ended Nine MonthsEnded (In millions, except per share amounts) March 31, 2008 June 30, 2008 September 30, 2008 September 30, 2008 Revenues $ 792.8 797.8 813.4 2,404.0 Cost and expenses: Cost of revenues 616.9 644.9 647.6 1,909.4 Selling, general and administrative expenses 108.7 110.5 111.6 330.8 Total expenses 725.6 755.4 759.2 2,240.2 Other operating income (loss),net (0.7 ) 0.4 (4.4 ) (4.7 ) Operating profit 66.5 42.8 49.8 159.1 Interest expense (2.5 ) (3.3 ) (3.0 ) (8.8 ) Interest and other income, net 2.1 3.0 4.5 9.6 Income from continuing operations before income taxes and minority interest 66.1 42.5 51.3 159.9 Provision for income taxes 18.3 4.3 14.3 36.9 Minority interest 14.9 7.5 7.5 29.9 Income from continuing operations 32.9 30.7 29.5 93.1 Income from discontinued operations, net of tax 17.2 18.0 18.5 53.7 Net income $ 50.1 48.7 48.0 146.8 Basic earnings per common share: Continuing operations $ 0.71 0.67 0.64 2.02 Discontinued operations 0.37 0.39 0.40 1.16 Net income 1.08 1.06 1.04 3.18 Diluted earnings per common share: Continuing operations $ 0.70 0.66 0.64 2.00 Discontinued operations 0.37 0.39 0.39 1.15 Net income 1.07 1.05 1.03 3.15 Weighted-average common shares outstanding: Basic 46.5 46.0 46.1 46.2 Diluted 46.9 46.5 46.6 46.7 (a) Reflects reclassification of the results of operations of BHS from continuing operations todiscontinued operations. 2 THE BRINK’S COMPANY and subsidiaries Supplemental Financial Information (continued) (Unaudited) INCOME FROM DISCONTINUED OPERATIONS Nine Months Ended September 30, 2008 Three Months Ended Nine Months Ended (In millions) March 31, 2008 June 30, 2008 September 30, 2008 September 30, 2008 Spin-off of BHSH: Results of BHS operations $ 31.7 35.2 31.1 98.0 Other Spin-off related costs (a) (0.9 ) (3.4 ) (2.2 ) (6.5 ) Adjustments to contingent liabilities of former operations 2.9 0.3 2.0 5.2 Income from discontinued operations before income taxes 33.7 32.1 30.9 96.7 Provision for income taxes 16.5 14.1 12.4 43.0 Income from discontinued operations $ 17.2 18.0 18.5 53.7 (a)Costs related to the spin-off of BHSH include external professional, legal and advisory fees. 3 THE BRINK’S COMPANY and subsidiaries Condensed Consolidated Statements of Operations (a) (Unaudited) Year Ended December 31, 2007 Three Months Ended (In millions, except per share amounts) March 31, 2007 June 30, 2007 September 30, 2007 December 31, 2007 Full Year Revenues $ 625.8 659.3 692.7 756.8 2,734.6 Cost and expenses: Cost of revenues 504.5 539.6 557.8 593.0 2,194.9 Selling, general and administrative expenses 85.2 92.2 97.3 105.1 379.8 Total expenses 589.7 631.8 655.1 698.1 2,574.7 Other operating income (loss),net 0.4 1.1 (2.3 ) 1.9 1.1 Operating profit 36.5 28.6 35.3 60.6 161.0 Interest expense (2.5 ) (2.9 ) (2.5 ) (2.9 ) (10.8 ) Interest and other income, net 1.6 2.1 3.0 3.8 10.5 Income from continuing operations before income taxes and minority interest 35.6 27.8 35.8 61.5 160.7 Provision for income taxes 14.8 10.1 17.2 17.4 59.5 Minority interest 7.0 3.8 3.7 8.3 22.8 Income from continuing operations 13.8 13.9 14.9 35.8 78.4 Income from discontinued operations, net of tax 14.9 14.4 11.0 18.6 58.9 Net income $ 28.7 28.3 25.9 54.4 137.3 Basic earnings per common share: Continuing operations $ 0.30 0.30 0.32 0.77 1.68 Discontinued operations 0.32 0.31 0.24 0.40 1.27 Net income 0.62 0.61 0.56 1.17 2.95 Diluted earnings per common share: Continuing operations $ 0.29 0.29 0.32 0.76 1.67 Discontinued operations 0.32 0.31 0.23 0.40 1.25 Net income 0.61 0.60 0.55 1.15 2.92 Weighted-average common shares outstanding: Basic 46.3 46.5 46.6 46.7 46.5 Diluted 46.9 47.1 47.1 47.1 47.0 (a)Reflects reclassification of the results of operations of BHS from continuing operations todiscontinued operations. 4 THE BRINK’S COMPANY and subsidiaries Supplemental Financial Information (continued) (Unaudited) INCOME FROM DISCONTINUED OPERATIONS Year Ended December 31, 2007 Three Months Ended (In millions) March 31, 2007 June 30, 2007 September 30, 2007 December 31, 2007 Full Year Spin-off of BHSH: Results of BHS operations $ 27.8 30.5 25.2 29.4 112.9 Brink’s United Kingdom cash handling operations: Gain on sale - - 0.7 0.8 1.5 Results of operations (2.5 ) (8.3 ) (3.1 ) - (13.9 ) Adjustments to contingent liabilities of former operations 0.4 1.6 (1.7 ) (0.4 ) (0.1 ) Income from discontinued operations before income taxes 25.7 23.8 21.1 29.8 100.4 Provision for income taxes 10.8 9.4 10.1 11.2 41.5 Income from discontinued operations $ 14.9 14.4 11.0 18.6 58.9 5 THE BRINK’S COMPANY and subsidiaries Condensed Consolidated Statements of Operations (a) (Unaudited) Years Ended December 31, (In millions, except per share amounts) 2006 2005 2004 Revenues $ 2,354.3 2,113.3 1,897.9 Cost and expenses: Cost of revenues 1,893.4 1,778.2 1,574.7 Selling, general and administrative expenses 356.4 310.9 270.9 Total expenses 2,249.8 2,089.1 1,845.6 Other operating income, net 6.2 13.3 10.0 Operating profit 110.7 37.5 62.3 Interest expense (12.0 ) (17.4 ) (19.7 ) Interest and other income, net 16.9 9.3 8.0 Income from continuing operations before income taxes and minority interest 115.6 29.4 50.6 Provision for income taxes 44.2 18.4 12.9 Minority interest 18.3 14.3 12.4 Income (loss) from continuing operations 53.1 (3.3 ) 25.3 Income from discontinued operations, net of tax 534.1 151.1 96.2 Cumulative effect of change in accounting principle - (5.4 ) - Net income $ 587.2 142.4 121.5 Basic earnings (loss) per common share: Continuing operations $ 1.06 (0.06 ) 0.46 Discontinued operations 10.69 2.69 1.76 Cumulative effect of change in accountingprinciple - (0.10 ) - Net income 11.75 2.53 2.23 Diluted earnings (loss) per common share: Continuing operations $ 1.05 (0.06 ) 0.46 Discontinued operations 10.58 2.69 1.74 Cumulative effect of change in accountingprinciple - (0.10 ) - Net income 11.64 2.53 2.20 Weighted-average common shares outstanding: Basic 50.0 56.3 54.6 Diluted 50.5 56.3 55.3 (a)Reflects reclassification of the results of operations of BHS from continuing operations todiscontinued operations. 6
